 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9 Web Payroll Service, Inc.,                       )    SACV 19-02267-JLS-ADS
                                                    )
10                 Plaintiff,                       )
                                                    )    ORDER REMOVING CASE FROM
11                 v.                               )    ACTIVE CASELOAD BY VIRTUE
                                                    )    OF BANKRUPTCY FILING
12 Cachet Financial Services, et al.,               )
                                                    )
13                 Defendants.                      )
                                                    )
14                                                  )
15
16
17
            On January 21, 2020, Defendant Cachet Financial Services (“Cachet”) notified the
18
     Court that it had filed for Chapter 11 bankruptcy. Although Defendant Financial
19
     Business Group Holdings (“FBGH”) is still apparently active (it has not timely filed an
20
     Answer to Plaintiff’s Complaint), the Court finds that continued litigation of this case
21
     against only FBGH would be inefficient. See Fed. R. Civ. P. 1.
22
            The Court so concludes for the following reasons: (1) this is a putative class
23
     action; (2) Plaintiff has alleged that FBGH is the parent corporation of Cachet; (3)
24
     Plaintiff has also alleged that its relevant contract is with Cachet; and (4) most of
25
     Plaintiff’s Complaint does not disaggregate the two defendants. These factors suggest
26
     that, at least on the face of the Complaint, Defendants’ roles in the alleged conduct are so
27
     intertwined as to militate against continued litigation while Cachet’s bankruptcy is
28
                                                   1
 1 pending.
 2          Accordingly, the Court ORDERS this action removed from the Court’s active
 3 caseload until further application by the parties or Order of this Court. The Court also
 4 ORDERS that counsel for Plaintiff shall file semi-annual status reports commencing on
 5 September 24, 2020. All pending dates are VACATED by the Court.
 6
 7 DATED: March 24, 2020
 8                                                   JOSEPHINE L. STATON
                                                     JOSEPHINE L. STATON
 9                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
